Marina




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 2, 2014

                                   No. 04-14-00310-CV

                       Enrique LOPEZ, d/b/a Maternidad La Piedad,
                                      Appellant

                                            v.

  Marina Edith OSUNA, Individually and as next friend for Sarai Edith Gonzalez and Benito
                                    Gonzalez Cantu,
                                       Appellees

              From the 365th Judicial District Court, Maverick County, Texas
                         Trial Court No. 13-10-28869-MCVAJA
                    Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
       Appellees' motion for extension of time to file brief is hereby GRANTED. Time is
extended to July 16, 2014.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court